UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5046



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUSTICE ALLAH ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00085-NCT)


Submitted: May 10, 2007                        Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRISON,
Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Lisa B. Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In    2006,   Justice    Allah     Robinson     was    arrested   for

participating in a drug sale.         Thereafter, Robinson filed a motion

to suppress evidence gained from a related search of his residence.

The district court denied the motion to suppress, and Robinson

entered a conditional guilty plea to possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(b),    and   possession      with     intent   to   distribute    cocaine

hydrochloride, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

The district court then sentenced Robinson to 188 months in prison

and five years of supervised release.

            Robinson timely appealed, challenging the denial of his

motion to suppress.       Robinson argued that because a tipster was

unreliable, the police improperly stopped and searched Robinson’s

vehicle. Additionally, Robinson argued that as the stop and search

supported the warrant issued to search his residence, the evidence

discovered at his residence was inadmissible at trial.                      After

conducting    a   thorough   review    of     the   record,   we   conclude   the

district court properly denied the motion to suppress.

            Accordingly,     we     affirm     Robinson’s     convictions     and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                        AFFIRMED


                                      - 2 -